OPINION OF THE COURT
Ross, J.
The primary issue presented by this appeal is whether certain occupants of New York City owned in rem apartment buildings have any property interest in those apartments, entitling them to special procedures before the City can move to evict them.
In the spring 1990, Mr. Richard S. Heitler (Commissioner Heitler), Assistant Commissioner, Division of Property Management, Department of Housing Preservation and Development of the City of New York (City), stated, in pertinent part, in an affidavit:
"The critical need for permanent housing for the homeless in the City is brought home by the fact that at the present time, there are 9,600 single individuals and 4,300 families housed by New York’s temporary shelters and welfare hotels. Together, the 9,600 singles and the 14,100 individuals in families represent 23,700 people in immediate need of permanent housing * * *
"The welfare hotels have received bad publicity for their crowded and often unsanitary conditions, lack of basic amenities for family living and exorbitantly high costs. The federal government has threatened to cut off Emergency Assistance payments to families that have resided in hotels for more than 30 days. For this and other reasons, the City has committed to relocating all the families from welfare hotels by the summer of 1990. Units rehabilitated in in rem housing are the bulk of the resource needed to achieve this goal”.
By 1989, as a result of in rem tax foreclosure proceedings, the City had acquired title to approximately 5,000 apartment buildings, containing approximately 50,000 apartments, and housing approximately 130,000 tenants.
*9According to Commissioner Heitler "[t]hese [in rem] buildings are, for the most part, the worst of the City’s housing stock. When title finally vests in the City, after years of neglect by private owners, physical conditions are often severely deteriorated * * * Most of these buildings usually have to have essential services, like heat, hot water, and basic plumbing restored immediately. Many buildings are partially occupied, with vacancies, fire damaged apartments, and unlocked doors, making the job of providing reasonable safety for our tenants difficult”.
All in rem buildings taken by the City are managed by a unit of the City’s Department of Housing Preservation and Development (HPD), known as the Property Management Division. Those buildings, which are in the worst physical condition, and lack any tenant organization whatsover are managed directly by the City in the Central Management Program (CMP), where HPD functions as owner and managing agent, and each such building is managed by a Residential Property Manager (RPM). At this time, the City claims that CMP administers approximately 32,000 apartments in approximately 3,500 in rem buildings.
When individual vacant apartments are renovated or repaired by the HPD’s Bureau of Vacant Apartment Repair and Rental, they are used to provide housing to those who are homeless and currently in hotels or shelters. Since 1984, the City alleges that it has repaired 11,912 vacant apartments in occupied City-owned in rem buildings and provided them to homeless families.
Commissioner Heitler contends that:
"In the continuing effort to assert control over its buildings and to safeguard our tenants, it is drug dealers who are our greatest enemy * * *
"According to Police Department records, 2,282 arrests for possession and sale of narcotics were made in City-owned buildings in 1989. We believe that this statistic underreports the actual number of drug arrests in our buildings, to say nothing of the activity that goes on without arrests * * *
"In 1988 HPD created the Narcotics Control Unit headed by a former police detective whose job is to investigate and gain information as to the use of drugs and drug selling in City-owned buildings, to coordinate arrests of drug dealers with the Police Department and to coordinate evictions of drug dealers *10from City-owned apartments with HPD’s Tenant Legal Affairs Unit (TLAU) * * *
"This effort has resulted in the evictions of the former occupants of more than 1600 of our apartments. By and large the bulk of the drug dealers that we have evicted have been illegal occupants of our buildings. Of the 1600 drug-related evictions referred to above, approximately two-thirds have been either squatters or licensees * * *
"[T]he drug problem remains one of our worst and most dangerous problems in the management of our housing stock”.
Due to the fact that HPD was losing over 60 vacant in rem apartments a month to illegal occupants, such as squatters, on March 15, 1988, it instituted the Vacant Apartment Security Program (VASP), requiring RPMs of in rem buildings to regularly visit such apartments, protect them with locks, and, if squatters were found, to immediately report their presence to HPD’s Tenant Legal Affairs Unit to commence eviction proceedings.
After the initiation of VASP, HPD decided that it would no longer routinely seek the eviction of all squatters, since that "practice was inconsistent and unpredictable and resulted in the eviction of people and families whose eviction was not good public policy”, and therefore, on or about November 1, 1988, the City promulgated the Unauthorized Occupant Policy (UOP), which had been developed, "in order to gather information to evaluate identified unauthorized occupants, and to allow HPD in its discretion to authorize tenancies where appropriate”.
Our examination of the provisions of the UOP indicates that it contains a preamble, which states, in pertinent part that, "[a]ll unauthorized occupants in residence as of April 1, 1988 are to be evaluated on a case by case basis to determine whether they would be acceptable as legal tenants. Occupants will be evaluated based on their household composition, residence history, involvement in unacceptable activities and willingness to pay rent and arrears”.
Under the UOP each RPM is required to make a good-faith effort to interview all unauthorized occupants in his or her building and then complete a questionnaire.
Further, the UOP establishes three categories of households. First, "priority households”, which include senior citizens, mentally or physically handicapped individuals, pregnant women, or children under the age of 18. Second, "claim of *11right households”, which include a member whose residency relates back to a legal tenant. Third, "special circumstances households”, encompassing a broad group of persons, which equity favors allowing them to become legal tenants.
If a household falls within one of the three designated types of households, is "not involved in unacceptable activities and [is] willing to pay rent and arrears [it] will be referred to the Bureau of Vacant Apartment Repair and Rental (BVARR) to be set up as legal tenants”. The UOP states that "[e]xamples of unacceptable activity include, but are not limited to, drug trafficking, prostitution, organized gambling, attacking or threatening other residents of the building, damaging or defacing any portion of the building, generating excessive traffic of people and/or materials in and out of the building, and generating loud noise which is disturbing to other residents”.
The cutoff date for UOP evaluation is April 1, 1988. Accordingly, UOP is not applicable to illegal occupants who began living in their apartments after April 1, 1988. In other words, post-April 1, 1988 occupants are subject to HPD’s preexisting policy of referring all illegal occupants for eviction, except in extraordinary circumstances.
As of April 1990, HPD had reviewed 2,230 unauthorized occupants and had offered leases to 620 households.
Five unauthorized occupants (plaintiffs) of City-owned in rem buildings commenced the instant action against the City, HPD, and the Commissioner of HPD (defendants), alleging that UOP violates the Due Process and Equal Protection Clauses of the New York State and the United States Constitutions. Further, plaintiffs, as well as proposed plaintiffs-intervenors, moved for intervention, class certification, and a preliminary injunction, barring any evictions unless the unauthorized occupants were given notice, a hearing and a statement of reasons regarding why they were not offered leases. In response, defendants cross-moved to dismiss the complaint for failure to state a cause of action.
By order entered July 12, 1991, the IAS court, inter alia, denied the cross motion of defendants, denied the motions for intervention, denied the motion for class certification, and granted a preliminary injunction, which barred defendant HPD from bringing new eviction cases unless HPD provided occupants with notice of the right to apply for a lease, the procedure for application and the standards applications are *12decided by, and occupants had the opportunity to provide information in writing in support of the application and HPD made its determination in accordance with the standards and provided a written statement of reasons for denials. Defendants appeal, and plaintiffs, as well as proposed plaintiffsintervenors, cross-appeal.
Thereafter, by order entered August 19, 1991, this court granted the motion of the plaintiffs and proposed plaintiffsintervenors to vacate defendants’ stay of the order of the IAS court, entered July 12, 1991, to the extent of issuing a preliminary appellate injunction enjoining defendant HPD from issuing or executing warrants of eviction on any pending or nonpending cases, and further staying HPD from proceeding against or evicting any unleased occupants by summary eviction proceedings in the Housing Court, pending hearing and determination of the appeal and cross appeal.
In LaRossa, Axenfeld & Mitchell v Abrams (62 NY2d 583, 588 [1984]), the Court of Appeals stated "that due process is a flexible constitutional concept calling for such procedural protections as a particular situation may demand. (Morrissey v Brewer, 408 US 471, 481; Health Ins. Assn. v Harnett, 44 NY2d 302, 309.) * * * Accordingly, it has long been recognized that consideration of issues of procedural due process requires an evaluation of the interests of the parties to the dispute, the adequacy of the contested procedures to protect those interests and the government’s stake in the outcome. (Mathews v Eldridge, 424 US 319, 334-335 * * *)”.
It is well-settled law that property interests are created by State law (Board of Regents v Roth, 408 US 564, 577 [1972]; Matter of Economico v Village of Pelham, 50 NY2d 120, 125 [1980]). Significantly, the United States Supreme Court held, in Board of Regents v Roth (supra, at 577): "[property interests, of course, are not created by the Constitution. Rather, they are created and their dimensions are defined by existing rules or understandings that stem from an independent source such as state law—rules or understandings that secure certain benefits and that support claims of entitlement to those benefits”. And further, the United States Supreme Court in Board of Regents v Roth (supra, at 577) held that if a person has no "legitimate claim of entitlement” to the property affected by a governmental decision, the Due Process Clause is not implicated.
We agree with the IAS court that it is clear that under *13New York law, a mere squatter as such has no property interest in the real property being occupied or in continual occupancy (Morillo v City of New York, 151 Misc 2d 837, 843).
Although UOP sets forth guidelines for HPD staff to use in their evaluation of unauthorized occupants of in rem apartments in determining if such persons should be offered leases, those guidelines, in and of themselves, do not create a property right to an apartment, since "[p]rocess is not an end in itself. Its constitutional purpose is to protect a substantive interest to which the individual has a legitimate claim of entitlement.” (Olim v Wakinekona, 461 US 238, 250 [1983].) To put it another way "[t]o have a property interest protected by the Constitution, one must have more than a unilateral expectation; he [or she] must have a legitimate claim of entitlement to something” (Matter of Language Dev. Program v Ambach, 96 AD2d 667, 668 [1983], appeal dismissed 60 NY2d 859 [1983]).
A procedure to obtain an apartment does not create any due process property right, if an administrative agency, such as HPD, has broad discretion in granting or denying the apartment (Matter of Doe v Coughlin, 71 NY2d 48, 55 [1987], cert denied 488 US 879 [1988]).
In Matter of Doe v Coughlin (supra, at 55), the Court of Appeals stated, in pertinent part: "It is the [person’s] legitimate expectation of the benefit which creates the protected constitutional interest, however, not the possibility that a benefit may be received. Thus, the structure of the decision-making process is at least as important as the likely result of the process. If access to a program is based upon objective criteria, individuals satisfying such criteria may possess a legitimate expectancy worthy of constitutional protection. When access to such programs is contingent upon subjective factors no such expectancy is warranted and no constitutional right arises”.
Based upon our examination of UOP, since we find that HPD’s evaluation of which unauthorized occupants would make acceptable tenants is "contingent upon subjective factors”, we further find that "no constitutional right arises” (Matter of Doe v Coughlin, supra, at 55). An example of HPD’s broad discretion is found in the UOP, wherein it is stated that "unacceptable activity” by tenants "is not limited to” the specific instructions given. Property interests are created by State law (Board of Regents v Roth, supra; Matter of Econom*14ico v Village of Pelham, supra). It is old and well-established law that a squatter has no property interest in a continued occupancy (see, Williams v Alt, 226 NY 283 [1919]).
Here UOP created a procedure whereby they could determine whether squatters would be considered for leases to the space they unilaterally occupied. This procedure does not create any substantive rights. It is merely a humanitarian effort to assist certain persons, such as homeless families, from enduring further hardships.
Further, UOP made its program applicable only to those who entered into possession prior to April 1, 1988. Accordingly, those who entered into possession subsequent to that date could not have any entitlement to possession.
In summary, we find that, based upon our analysis supra, the IAS court erred in denying defendants’ cross motion to dismiss.
We have considered the other contentions of the parties, and find them to be without merit.
Accordingly, the order of the Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about July 12, 1991, which, inter alia, granted a motion by plaintiffs, pursuant to CPLR 6301 and 6311 for preliminary injunctive relief, denied the cross motion of defendants, pursuant to CPLR 3211 (a) (7), to dismiss the complaint, and denied the motion of the proposed plaintiffs-intervenors, pursuant to CPLR 1013, for leave to intervene, is modified, on the law and on the facts, to the extent of denying the motion of plaintiffs for preliminary injunctive relief, vacating the preliminary injunction, granting the cross motion of defendants to dismiss the complaint; the complaint is dismissed, and the order is otherwise affirmed, without costs.